 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHON DEJON ALEXANDER.                         No. 2:20-cv-2294 CKD P
12                         Plaintiff,
13            v.                                       ORDER and FINDINGS AND
                                                       RECOMMENDATIONS
14    AFSHIN ARYA
15                         Defendant.
16

17          By order filed April 19, 2021, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. The thirty day period has now expired, and plaintiff has

19   not filed an amended complaint or otherwise responded to the court’s order. Plaintiff has

20   consented to this court’s jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall assign a district

22   judge to this case.

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
                                                      1
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4   Dated: July 14, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/alex2294.fta.docx

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
